UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 5, 2012 TAGLIKEME CORP. (Exact name of registrant as specified in its charter) Nevada 0-25455 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Third Floor, 7-8 Conduit Street, Mayfair, London, UK W1S 2XF (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code44 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. Previous independent registered public accounting firm On November 5, 2012, TagLikeMe Corp. (the “Company”) formally informed De Joya Griffith and Company, LLC of their dismissal as the Company’s independent registered public accounting firm. The reports of De Joya Griffith and Company, LLC on the Company’s financial statements as of and for the years ended December 31, 2011 and 2010, contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles, except to indicate that there was substantial doubt about the Company’s ability to continue as a going concern. The Company’s Board of Directors participated in and approved the decision to change independent registered public accounting firms. During the Company’s two most recent fiscal years preceding the termination of De Joya Griffith and Company, LLC, and through November 5, 2012, there were no disagreements with De Joya Griffith and Company, LLC on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements if not resolved to the satisfaction of De Joya Griffith and Company, LLC would have caused them to make reference thereto in connection with their report on the financial statements for such years. The Company has requested that De Joya Griffith and Company, LLC furnish it with a letter addressed to the SEC stating whether or not it agrees with the above statements.A copy of the letter provided by De Joya Griffith and Company, LLC is filed as Exhibit 16.1 to this Form 8-K. New independent registered public accounting firm On November 5, 2012, the Company engaged Michael F. Cronin, as its new independent registered public accounting firm.During the two most recent fiscal years and through November 5, 2012, the Company had not consulted with Michael F. Cronin regarding any of the following: (a) The application of accounting principles to a specific transaction, either completed or proposed, or the type of audit or audit opinion that may be rendered on the Company’s financial statements, and Michael F. Cronin did not provide either a written report or oral advice to the Company that Michael F. Cronin concluded was an important factor considered by the Company in reaching a decision as to any accounting, auditing, or financial reporting issue; or (b) The subject of any disagreement, as defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions, or a reportable event within the meaning set forth in Item 304(a)(1)(iv) of Regulation S-K. 2 Item 9.01 Financial Statements and Exhibits Letter from De Joya Griffith and Company, LLC, dated November 8, 2012, to the Securities and Exchange Commission regarding statements included in this Form 8-K. * * Incorporated by referenceto Original Report 8-K filed with theSECon November 13, 2012. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TAGLIKEME CORP. Dated: November 15, 2012 By: /s/ Richard Elliot-Square Richard Elliot-Square President, Chief Executive Officer and Director 4
